This was an action for a malicious prosecution instituted by the deft. against the plff. before justice Faris, for a violation of the Sabbath day. Upon this charge the deft. obtained a state's process against Rhodes, and had him arrested under circumstances of great outrage. The charge was founded upon the act of assembly of this state.Digest 483.
charged the jury that it was incumbent on the plff. to prove the prosecution commenced and conducted at the instigation of the deft.; the termination of that prosecution in favor of the accused; the want of probable cause for the prosecution, and the malicious motive of the deft.
That the damages were in the discretion of the jury, and should be proportioned to the damage the plff. had sustained, and the aggravation of the case by the very violent means made use of in the arrest and detention of the accused. Some legal damage must be made out; but the arrest of the person, or his detention however short, and the expense incurred by the accused in consequence of the accusation, should be considered in fixing the amount of the damages.
                                     The jury gave a verdict for $122 00